Citation Nr: 1705159	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include pinguecula. 


REPRESENTATION

Appellant represented by:	Carl Pittman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran's diagnosed bilateral pinguecula has been shown to be etiologically related to service. 


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a disease of the eye, specifically pinguecula, has been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).   

The Veteran asserts that his Military Operational Specialty (MOS) of Fire Support Specialist required him to watch exploding rounds repeatedly through binoculars and the continued exposure to bright explosions contributed to his current eye condition. 

The Veteran received an examination in 1985 upon separation from the Army.  The examiner noted that the Veteran displayed very mild pterygium with 20/20 long distance vision in both eyes.  During the 2009 VA examination, the examiner noted that he did not find a pterygium in the left eye, but instead saw a pinguecula.  The 2016 VA examination considered both the separation examination and the 2009 VA examination and concurred that the diagnosis of "mild pterygium" on the Veteran's separation examination was likely a misdiagnosed pinguecula.  

The 2016 VA examiner included a detailed explanation of the characteristics and tendencies of both pterygium and pinguecula, citing Dr. S. J. with Kaiser Permanente, for clarity to the reader.  Specifically, a pinguecula was characterized as a protein and fatty deposit, typically confined to the conjunctiva and not impacting the vision.  In contrast, a pterygium was a fleshy growth containing scar-like tissue and blood vessels which typically start in the conjunctiva and spread on to the cornea, impeding the vision.  The etiology of the Veteran's eye disorder is a fatty growth in the conjunctiva, nasally located, and stationary and avascular.  The VA examiner in 2016 further explained that "a[]... pinguecula can potentially become a pterygium but a pterygium can never become a pinguecula."  The examiner noted that this may occur if the pinguecula becomes irritated or inflamed and it can develop into a pterygium and impact vision.  In contrast, a pterygium does not recede and later become a pinguecula.   

The VA examiners in both 2009 and 2016 noted fatty deposits in the Veteran's conjunctiva that were stationary and avascular.  The VA examiner in 2016 noted that the eye disorder appeared to have remained unchanged from 2009 to 2016, and the symptoms reported by the Veteran supported the characteristics of a pinguecula and not a pterygium.  After weighing the relevant medical evidence the Board has determined the weight of the two VA examinations significantly outweigh the separation examination and recognizes the diagnosis of a pinguecula. 

The VA examiner in 2016 noted that due to the Veteran's MOS, the "[c]laimant's exposure to bright explosions while working as a fire support specialist for two years and nine months could have contributed to the formation" of the pinguecula, as well as his many years of smoking, which was also a contributing factor to pingueculae formation.  Therefore, as the current diagnosis of pinguecula has been determined to be the same one noted upon separation from service, and the 2016 VA examiner found the exposure to bright explosions a contributing factor to developing the eye condition, the evidence supports that the Veteran's currently diagnosed pinguecula is related to his military service. 

However, the preponderance of the evidence is against service connection for other diseases of the eye as they were not caused by, aggravated, or the result of the Veteran's service.  The 2016 VA examination found that the Veteran's blurriness and vision problems reported by the Veteran were due to a geographic scar on the left eye caused by central serous maculopathy.  Probative medical evidence supports that the geographic macular scarring causing the blurry vision was not caused by the Veteran's service.  Based on the 2016 VA examiner's findings, the central serous maculopathy causing the geographic scar likely occurred between 1992 and 2004, at least seven years after the Veteran's service.  Significantly, the examiner explained that central serous maculopathy was a condition that would be noticed when it happened because vision would drop dramatically and it would not take several years to develop.  Based on the time between service and the earliest possible date the central serous maculopathy developed, as well as the symptomatology reported by the Veteran, the 2016 VA examiner determined that this condition was not caused by exposure to bright explosions while in service.  

Moreover, the 2016 VA examiner also noted that the Veteran reported his prescription glasses had been broken for a year and in lieu of replacement prescription glasses the Veteran periodically used reading glasses.  The VA examiner stated that blurry vision is understandable due to the time since the Veteran had prescription glasses.  

In light of the evidence of record, service connection for bilateral pinguecula is warranted.  


ORDER

Service connection for bilateral pinguecula is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


